        Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 1 of 20




                          UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________
                                          :
FERDINAND BENJAMIN, Individually :
and as the Personal Representative of the :
Estate of ENOCK BENJAMIN, Deceased :
957 Anchor Street                         :
Philadelphia, PA 19124                    :
                                          :
           Plaintiff                      :
                                          :
vs.                                       : CIVIL ACTION NO. _________________
                                          :
JBS S.A.                                  :
Avenida Brig Faria Lima 2.391 2           :
Andar Jd Paulistano                       :
Sao Paulo, SP 01452-000 Brazil            :
                                          :
JBS USA FOOD COMPANY                      :
1770 Promontory Circle                    :
Greeley, CO 80634                         :
                                          :
JBS USA HOLDINGS, INC.                    :
1770 Promontory Circle                    :
Greeley, CO 80634                         :
                                          :
JBS SOUDERTON, INC.                       :
c/o Corporation Service Company           :
2595 Interstate Drive, Suite 103          :
Harrisburg, PA 17110                      :
                                          :
              and                         :
                                          :
PILGRIM’S PRIDE CORPORATION               :
c/o Corporation Service Company           :
2595 Interstate Drive, Suite 103          :
Harrisburg, PA 17110                      :
                                          :
           Defendants                     :
_____________________________________
            Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 2 of 20




                                   NOTICE OF REMOVAL

       Defendant JBS USA Food Company files its Notice of Removal to remove this action to

the United States District Court for the Eastern District of Pennsylvania pursuant to 28 U.S.C. §§

1331, 1332, 1441, and 1446, and the doctrine of fraudulent joinder. Plaintiff Ferdinand Benjamin,

individually and as the personal representative of the Estate of Enock Benjamin, deceased

(“Plaintiff”) originally filed this action in the Philadelphia County Court of Common Pleas, May

Term, 2020, Case No. 370, where the action is currently pending.

                             I.      NATURE OF THE ACTION

       1.      This is a wrongful death and survival action filed by the son of a deceased employee

of JBS Souderton, Inc., which is a workers’ compensation subscriber. (See generally Complaint

– Civil Action (“Compl.”) attached hereto as Exhibit (“Ex.”) A; see also Declaration of Amanda

Keller (“Keller Dec.”) ¶¶ 6, 12 attached as Ex. B; Declaration of Stephany Rockwell (“Rockwell

Dec.”) ¶¶ 3-4 attached as Ex. C and Attachment 1 thereto.)

       2.      The son, Plaintiff Ferdinand Benjamin, claims his father, Enock Benjamin, was

allegedly exposed to COVID-19 in March 2020—the period in which Enock Benjamin “was a

union steward” employed with JBS Souderton, Inc., which is a “meat processing plant” located in

Souderton, Pennsylvania. (Compl. ¶¶ 3, 58-68.)

       3.      Plaintiff alleges JBS Souderton, Inc. “ignored worker safety” by failing to follow

“federal guidance”—that is, guidelines issued by the Occupational Safety and Health

Administration (“OSHA”) and the Centers for Disease Control and Prevention (“CDC”)—during

the early days of the COVID-19 pandemic in the United States. (Id. ¶¶ 6-7, 20-23.)




                                                2
              Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 3 of 20




        4.       Plaintiff also claims that “[b]y keeping the Souderton plant open without providing

the proper and recommended safety precautions, JBS intentionally misrepresented the safety of

the facility.” (Id. ¶ 11.)

        5.       Although Enock Benjamin’s last day at the JBS Souderton, Inc. plant was March

27, 2020 (id. ¶ 93), Plaintiff does not allege Mr. Benjamin tested positive for COVID-19 on or

before that date. (See generally Compl.)

        6.       The lawsuit also does not allege that anyone, let alone JBS Souderton, Inc., knew

that Enock Benjamin was ill, let alone ever infected with COVID-19. (Id.)

        7.       On April 3, 2020, Enock Benjamin passed-away allegedly “from respiratory

complications related to COVID-19.” (Id. ¶¶ 95-96.)

        8.       Plaintiff fails to allege when, where, or how Enock Benjamin allegedly became

infected with COVID-19 and does not state whether Enock Benjamin was diagnosed with COVID-

19 before he died. (See generally Compl.)

        9.       There is no indication he sought any medical treatment or received a positive

diagnosis of COVID-19 prior to his death. (Id.)

        10.      Approximately one month after Enock Benjamin died, Plaintiff filed this wrongful

death and survival action in Philadelphia County, Pennsylvania seeking damages for Enock

Benjamin’s alleged work-related injuries. (See id.)

        11.      Plaintiff alleges negligence, fraudulent misrepresentation, and intentional

misrepresentations claims against five defendants. (Id. ¶¶ 147-195.)




                                                  3
              Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 4 of 20




        12.      Besides suing Enock Benjamin’s employer JBS Souderton, Inc., Plaintiff names the

following companies as co-defendants: (a) JBS S.A.; (2) JBS USA Food Company; (3) JBS USA

Holdings, Inc.1; and (4) Pilgrim’s Pride Corporation. (Id. ¶¶ 114-125, 130-133.)

        13.      Plaintiff does not allege that Enock Benjamin was employed by any of JBS

Souderton, Inc.’s co-defendants or ever visited their offices. (See generally Compl.)

        14.      The absence of such allegations is not surprising because JBS S.A. is based in

Brazil and the other companies, to the extent they existed, are incorporated in Delaware with their

principal places of business located in Colorado. (Id. ¶¶ 114, 118, 122, 130.)

                                    II.     REMOVAL IS TIMELY

        15.      On May 7, 2020, Plaintiff filed a Complaint – Civil Action (“Complaint”) in the

Philadelphia County Court of Common Pleas, styled Ferdinand Benjamin, Individually and as the

Personal Representative of the Estate of Enock Benjamin, Deceased v. JBS S.A., JBS USA Food

Company, JBS USA Holdings, Inc., JBS Souderton, Inc., and Pilgrim’s Pride Corporation, May

Term 2020, Case Number 370. (See Ex. A, Compl.)

        16.      Service was made on JBS USA Food Company on May 14, 2020. (Id.)

        17.      Plaintiff also claims to have served JBS USA Holdings, Inc. on May 14, 2020 (id.),

but that entity’s existence ended approximately five (5) years before the events giving rise to

Plaintiffs’ claims in the Complaint.

        18.      To date, there is no information demonstrating Plaintiff has served Defendants JBS

S.A., JBS Souderton, Inc., or Pilgrim’s Pride Corporation. (Id.)




1
         JBS USA Holdings, Inc.’s corporate existence ended in 2015. (See Clayton E. Bailey letter dated May 29,
2020, attached as Ex. D.)

                                                       4
             Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 5 of 20




       19.      Pursuant to 28 U.S.C. § 1446(a), a copy of the Complaint and all process and

pleadings served upon JBS USA Food Company and other alleged defendants are attached to this

notice as Exhibit “A.”

       20.      Pursuant to 28 U.S.C. § 1446(b), this Notice is filed within thirty (30) days of the

date JBS USA Food Company was served with the Complaint.

       21.      Defendants JBS S.A. and Pilgrim’s Pride Corporation consent to removal. (See Ex.

D.)

       22.      Defendant JBS USA Holdings, Inc. has not existed for five years and thus its

consent is unnecessary. (See id. and attachments thereto.)

       23.      Defendant JBS Souderton, Inc.’s consent is immaterial because Plaintiff

fraudulently joined JBS Souderton, Inc., see Balazik v. Cty. of Dauphin, 44 F.3d 209, 213 n.4 (3d

Cir. 1995), but JBS Souderton, Inc. consents to removal. See id.

                                 III.   REMOVAL IS PROPER

       24.      Removal is proper pursuant to 28 U.S.C. § 1332 because complete diversity exists

between Plaintiff and Defendants JBS S.A., JBS USA Food Company, JBS USA Holdings, Inc.

(which has not been in existence since 2015), and Pilgrim’s Pride Corporation, the amount-in-

controversy exceeds $75,000.00, and because Plaintiff fraudulently joined JBS Souderton, Inc., as

a defendant.

       25.      Additionally, removal is proper under 28 U.S.C. § 1331 because this action arises

under the Constitution, laws, or treaties of the United States.

       26.      Each basis for jurisdiction will be addressed in turn.




                                                  5
                Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 6 of 20




A.        Complete Diversity Exists and the Amount-in-Controversy Exceeds $75,000.00.

          27.      Plaintiff Ferdinand Benjamin is alleged to be a citizen of Pennsylvania. (Compl.

¶ 111.)

          28.      The deceased, Enock Benjamin, is also alleged to have been a citizen of

Pennsylvania. (Id. ¶ 113.)

          29.      Defendant JBS USA Food Company is a Delaware corporation with its principal

place of business in Colorado. (Id. ¶ 118.)

          30.      Defendant JBS USA Holdings, Inc., which ceased to exist in 2015, was once a

Delaware corporation with its principal place of business in Colorado. (Id. ¶ 122.)

          31.      Defendant JBS S.A. is a corporation organized and existing under the laws of Brazil

with its principal place of business located in Brazil. (Id. ¶ 116.)

          32.      Defendant Pilgrim’s Pride Corporation is a Delaware corporation with its principal

place of business in Colorado. (Id. ¶ 130.)

          33.      Defendant JBS Souderton, Inc. is a Pennsylvania corporation with its principal

place of business in Pennsylvania (id. ¶ 126), but the Court should disregard JBS Souderton, Inc.’s

citizenship for jurisdictional purposes because Plaintiff fraudulently joined JBS Souderton, Inc.

See Section III.B, infra.

          34.      If liability is imposed and damages are awarded in this case (which is contested),

Plaintiff will seek damages exceeding $75,000.00.

          35.      Plaintiff has filed a wrongful death and survival action under 42 Pa.C.S. §§ 8301

and 8302. The purpose of the Wrongful Death Act is to compensate the spouse, children, or parents

of a decedent for the loss of earnings of the deceased occasioned by the negligence of a

defendant(s). The Survival Act allows a personal injury action brought by the decedent’s personal



                                                    6
             Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 7 of 20




representative. Both are derivative actions, in that each is based on the existence of an underlying

negligence action.

       36.      Although liability is disputed, the Complaint alleges “Enock Benjamin’s wrongful

death beneficiaries incurred or have been caused to incur and pay large and various expenses for

medical treatment, hospital care and medicine rendered to decedent until the time of his death and

to incur various funeral, burial, and estate and administration expenses for which Plaintiff is

entitled to compensation.” (Compl. ¶ 190 (emphasis added).)

       37.      Federal courts in the Third Circuit, as well as Pennsylvania state courts, have held

that the amount-in-controversy exceeded jurisdictional requirements based on allegations of

damages similar to the ones made by Plaintiff in this case. In at least one reported legal opinion,

an appellate court affirmed a jury award of $125,000.00 for deprivation of society and comfort and

funeral and other death expenses incurred after an elderly grandmother suffering from severe brain

damage died. Dubose v. Quinlan, 125 A.3d 1231, 1239-1240 (Pa. 2015). In Varzally v. Sears,

Roebuck & Co., this Court held that the amount-in-controversy requirement was met when the

plaintiff sought an unspecified amount of damages for lost wages and “ongoing ‘medical

problems’” suffered as a result of his injuries. No. 09-CV-6137, 2010 WL 3212482, at *2 (E.D.

Pa. July 30, 2010). This Court held similarly in Ciancaglione v. Sutherlin, where the plaintiff

alleged that he suffered temporary and permanent physical injuries, required medical care, and

sought compensatory and punitive damages. No. 04-CV-2249, 2004 WL 2040342, at *2 (E.D. Pa.

Sept. 13, 2004).     Accordingly, existing legal authority demonstrates that the amount-in-

controversy exceeds the sum of $75,000.00.

       38.      The Complaint also seeks “permanent loss of earnings and loss of earning

capacity.” (Id. ¶ 143.) Before Enock Benjamin allegedly died on April 3, 2020, he earned $22.00



                                                 7
             Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 8 of 20




per hour and working as an employee for JBS Souderton, Inc. and was scheduled to make a gross

total amount of $45,760.00 in 2020. (Keller Dec. ¶ 8.) In 2019, Enock Benjamin earned the total

sum of $47,698.43. (Id. ¶ 9 and Attachment 1 thereto.) Just considering Plaintiff’s claim for loss

of earnings and loss of earning capacity alone, the Complaint alleges damages in an amount

exceeding $75,000.00. (See id. ¶¶ 8-11 and Attachments 1-2.)

       39.      Plaintiff also requests exemplary damages, which at least one court has determined

are potentially recoverable under the Survival Act. Dubose, 125 A.3d at 1246.

       40.      In Golden v. Golden, the Third Circuit held that unless patently frivolous, “a request

for punitive damages will generally satisfy the amount-in-controversy requirement because it

cannot be stated to a legal certainty that the value of the plaintiff’s claim is below the statutory

minimum.” 382 F.3d 348, 354-355 (3d Cir. 2004).

       41.      Further, this Court, after making “reasonable deductions, reasonable inferences, or

other reasonable extrapolations,” should determine that it is facially apparent from the Complaint,

by itself, that the case meets the $75,000.00 amount-in-controversy requirement. See, e.g., Roe v.

Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010) (quoting Pretka v. Kolter City Plaza

II, Inc., 608 F.3d 744, 770 (11th Cir. 2010)). Here, the Complaint seeks, among other things,

damages for Enock Benjamin’s “pain and suffering[] and fear of impending death” (Compl. ¶ 142),

“permanent loss of earnings and loss of earning capacity” (id. ¶ 143), “sustained permanent loss

of enjoyment of life, loss of life’s pleasures, and loss of life’s hedonic pleasures” (id. ¶ 144), and

“large and various expenses for medical treatment, hospital care and medicine rendered to

decedent until the time of his death [as well as] various funeral, burial, and estate and

administration expenses for which Plaintiff is entitled to compensation.” (Id. ¶ 190 (emphasis

added).) Collectively, the nature of Plaintiff’s allegations combined are sufficient to show that the



                                                  8
              Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 9 of 20




jurisdictional amount-in-controversy is satisfied. See Angus v. Shiley, Inc., 989 F.2d 142 (3d Cir.

1993); Frederico v. Home Depot, 507 F.3d 188 (3d Cir. 2007); Roe, 613 F.3d at 1060-1063

(collecting cases).

        42.      Based on the foregoing, the Complaint alleges that the amount-in-controversy

exceeds the sum of $75,000.00, the jurisdictional amount required under 28 U.S.C. § 1332. It does

not appear to a legal certainty that the amount-in-controversy falls below the applicable

jurisdictional amount of $75,000.00. See Samuel-Bassett v. Kia Motors Am., Inc., 357 F.3d 392,

396-398 (3d Cir. 2004).

B.      Plaintiff Fraudulently Joined JBS Souderton, Inc.

        43.      The doctrine of fraudulent or wrongful joinder is an exception to the requirement

that removal under 28 U.S.C. § 1332 be predicated solely upon complete diversity. In re Briscoe,

448 F.3d 201, 216 (3d Cir. 2006) (citation omitted).

        44.      Under this doctrine, diverse defendants may remove an action if they can establish

that the non-diverse defendant was “fraudulently” or wrongfully joined solely to defeat diversity

jurisdiction. Id.

        45.      Joinder is fraudulent if “there is no reasonable basis in fact or colorable ground

supporting the claim against the joined defendant.” Id. (citation omitted); see also Batoff v. State

Farm Ins. Co., 977 F.2d 848, 852 (3d Cir. 1992).

        46.      The Third Circuit has long adhered to the principle that fraudulent joinder should

not be used to defeat diversity jurisdiction. See Brown v. Jevic, 575 F.3d 322, 326 (3d Cir. 2009)

(citing Wecker v. Nat’l Enameling & Stamping Co., 204 U.S. 176, 186 (1907) (“Federal courts

should not sanction devices intended to prevent a removal to a Federal court where one has that

right.”)).



                                                 9
            Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 10 of 20




       47.     Thus, if a district court determines that joinder of a party is fraudulent, “the court

can disregard, for jurisdictional purposes, the citizenship of certain nondiverse defendants.”

Briscoe, 448 F.3d at 216.

       48.     Pennsylvania law makes clear that there is no reasonable basis in fact or colorable

ground supporting Plaintiff’s claims against the Deceased’s employer—JBS Souderton, Inc.—

because those claims are either barred by the exclusivity provision of Pennsylvania’s Workers’

Compensation Act (“PWCA”) or irretrievably fail for a lack of causation.

       i.      If Plaintiff’s Claims Rest on a Workplace-Related Injury, They Are Barred by
               the PWCA.

       49.     If, as Plaintiff alleges, the Deceased contracted COVID-19 in the course of his

employment by JBS Souderton, Inc., his claims against JBS Souderton, Inc. are barred under the

PWCA. (Compl. ¶¶ 97, 154.)

       50.     The PWCA is the sole and exclusive means of recovery against employers for any

injuries that are alleged to have occurred within the scope of employment. Winterberg v. Transp.

Ins. Co., 72 F.3d 318, 322 (3d Cir. 1995).

       51.     Section 481(a) of the PWCA states:

               The liability of an employer under this act shall be exclusive and in
               place of any and all other liability to such employees, his legal
               representative, husband or wife, parents, dependents, next of kin or
               anyone otherwise entitled to damage in any action at law or otherwise
               on account of injury or death . . . or occupational disease.

77 Pa. Stat. Ann. § 481(a).

       52.     The PWCA’s exclusivity remedy is a “‘historical quid pro quo employers received

for being subjected to a no-fault system of compensation for worker injuries. That is, while the

employer assumes liability without fault for a work-related injury, he is relieved of the possibility




                                                 10
          Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 11 of 20




of a larger damage verdict in a common law action.’” Winterberg, 72 F.3d at 322 (citing Kuney v.

PMA Ins. Co., 578 A.2d 1285, 1286 (1990)).

       53.     The Third Circuit has explained that “because of the historical background for

Pennsylvania’s workmen’s compensation system, courts have been very cautious about permitting

common law litigation matters arguably connected with work-related injuries.” Id. at 322.

       54.     The Pennsylvania Supreme Court has also explained:

               [T]he comprehensive system of substantive, procedural, and
               remedial laws comprising the workers’ compensation system should
               be the exclusive forum for redress of injuries in any way related to
               the workplace. The principle was established as long ago as 1950.
               This Court stated: ‘A reading of this statute and its many
               amendments make it manifest that the legislation relating to
               workmen’s compensation was designed and intended to establish
               exclusive jurisdiction, practice and procedure in all matters
               pertaining to such subject matter. When the allegations of a claim
               have as their ultimate basis an injury compensable under the
               Workmen’s Compensation Act, the claim must be considered within
               the framework of the statute.”

Kuney, 578 A.2d at 1287 (emphasis added).

       55.     Nor does the fact that Plaintiff has couched two of his claims as intentional torts

take his case outside the immunity bar of the PWCA. Poyser v. Newman, 522 A.2d 548, 551 (Pa.

1987); see also Alston v. St. Paul Ins., 612 A.2d 421, 423-424 (Pa. 1992) (holding that the PWCA’s

exclusivity provision bars tort recovery for malicious and fraudulent conduct); Wendler v. Design

Decorators, Inc., 768 A.2d 1172, 1173-1176 (Pa. Super. Ct. 2001) (granting summary judgment

in employer’s favor even though the record showed the employer willfully disobeyed OSHA

warnings resulting in the employee’s death).

       56.     To the contrary, PWCA Section 481(a) extends not only to acts of negligence, but

also to claims based on intentional, wanton, and willful misconduct. See, e.g., Kuney, 578 A.2d at

1286-87 (barring fraud claims); see also Winterburg, 72 F.3d at 323.

                                               11
             Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 12 of 20




       57.      In Poyser v. Newman & Company, Inc., the Pennsylvania Supreme Court

determined that the employer’s immunity barred a civil action, even when the employee claimed

that: (1) he was injured by a machine made unsafe by his employer’s willful disregard of its

employees’ safety and federal and state safety regulations; and (2) the employer fraudulently

misrepresented safety conditions to federal inspectors by concealing the defective machine from

them at an inspection, which occurred approximately two weeks before the accident. 522 A.2d

548, 549 (Pa. 1987).

       58.      When Enock Benjamin died on April 3, 2020, JBS Souderton, Inc. was and has

been a workers’ compensation subscriber in the Commonwealth of Pennsylvania during the

relevant time period alleged in the Complaint. (See Keller Dec. ¶ 12-13; see also Rockwell Dec.

¶¶ 3-4 and Attachment 1 thereto.)

       59.      Plaintiff asserts a wrongful death and survival action based on negligence,

fraudulent misrepresentation, and intentional misrepresentation claims arising from what Plaintiff

apparently believes to have been work-related injuries Enock Benjamin sustained while employed

as a “union steward” at JBS Souderton, Inc.—the precise claims courts have consistently

determined are barred by PWCA Section 481(a) as a matter of law.

       60.      Because PWCA Section 481(a) applies, the PWCA wholly precludes Plaintiff from

asserting in a judicial forum the claims set forth in his Complaint. See Leflar v. Gulf Creek Indus.

Park # 2, 515 A.2d 875, 879 (Pa. 1986).

       ii.      If Plaintiff’s Claims Rest on a Non-Workplace-Related Injury, They State No
                Colorable Basis for Liability.

       61.      Alternatively, if Enock Benjamin did not contract COVID-19 in the course of his

employment at JBS Souderton, Inc., but rather contracted it through community spread, Plaintiff

has no colorable basis for pursuing a tort claim against any Defendant. See McMahon v. Young,


                                                12
          Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 13 of 20




276 A.2d 534, 535 (Pa. 1971) (“to award damages for a particular condition to a plaintiff, it [the

jury] must find as a fact that condition was legally caused by the defendant’s conduct”); see also

Pa. SSCJI 13.20 (Negligence Actions, Factual cause) (“[c]onduct is a factual cause of harm when

the harm would not have occurred absent the conduct”).

                                               ***

       62.     The upshot for jurisdictional purposes is straightforward: Enock Benjamin either

contracted COVID-19 during the course of his employment at JBS Souderton, Inc., or he did not.

If he did, Plaintiff’s claims must be resolved in workers compensation proceedings, not in court;

if he did not, then there is no colorable basis for seeking to impose liability on any Defendant,

including his employer. Because Plaintiff’s claims against JBS Souderton, Inc. lack a reasonable

basis in fact and law, its citizenship should not be considered for diversity or removal purposes.

See Hogan v. Raymond Corp., 536 F. App’x 207, 210 (3d Cir. 2013).

C.     Federal Question Jurisdiction Exists Over This Dispute.

       63.     This Court also has federal question jurisdiction under 28 U.S.C. § 1331 and Grable

& Sons Metal Products, Inc. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005). Plaintiff’s state-law

claims “necessarily raise a stated federal issue, actually disputed and substantial, which a federal

forum may entertain without disturbing any congressionally approved balance of federal and state

judicial responsibilities.” Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing Grable, 545 U.S. at

314); Manning v. Merrill Lynch, 772 F.3d 158, 163 (3d Cir. 2014). “Where all four of these

requirements are met . . . jurisdiction is proper because there is a ‘serious federal interest in

claiming the advantages thought to be inherent in a federal forum.’” Gunn, 568 U.S. at 258

(quoting Grable, 545 U.S. at 313–14).

       64.     One essential question is embedded in each of Plaintiff’s claims: In the midst of a

presidentially declared national emergency, how must America’s meat processing facilities
                                                13
          Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 14 of 20




balance the interests of safeguarding workplace health and safety with their ongoing obligation to

feed the American people?        Any duty ascribed to Defendants unavoidably implicates the

President’s explicit directive regarding the safe operation of meat processing facilities during the

pandemic, as well as federal policies governing the nation’s food supply, national security, and

economy. See Exec. Order No. 13917, “Delegating Authority Under the Defense Production Act

With Respect to Food Supply Chain Resources During the National Emergency Caused by the

Outbreak of COVID-19,” 85 Fed. Reg. 26313 (Apr. 28, 2020) (“Food Supply Chain Order”)

(invoking authority under the Defense Production Act, 50 U.S.C. § 4501 et seq.). All four of the

Grable factors are satisfied here because the remedy Plaintiff seeks threatens to interfere with

federal policies over matters of uniquely national importance.

          i.    Plaintiff’s Claims Necessarily Raise A Federal Issue.

        65.     The Supreme Court has “recognized for [more than] 100 years that in certain cases

federal question jurisdiction will lie over state-law claims that implicate significant federal issues.”

Grable, 545 U.S. at 312. Federal question jurisdiction may arise from an issue “embedded” in

state-law claims, and does not require an asserted statutory violation. See id. at 316–19; Ali v.

DLG Dev. Corp, 283 F. Supp. 3d 347, 349 (E.D. Pa. 2017).

        66.     The exercise of jurisdiction is warranted in a variety of contexts where the

application of state law may interfere with a federal interest in “getting the Government’s work

done.” See Boyle v. United Techs. Corp., 487 U.S. 500, 505, 509 (1988). In keeping with this

principle, courts have recognized such supervening federal interests in an array of cases, including




                                                  14
            Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 15 of 20




those that concern the design and procurement of military equipment, 2 responding to national

emergencies,3 and ensuring the integrity of interstate waterways.4

         67.      The Food Supply Chain Order dispels any doubt that a unique federal interest is

implicated here. JBS Souderton, Inc. supplies “a scarce and critical material essential to the

national defense,” as defined by the Defense Production Act of 1950. See 85 Fed. Reg. 26313,

26313 (meat and poultry suppliers constitute “critical infrastructure during the national [COVID-

19] emergency”). Indeed, Plaintiff concedes that JBS Souderton, Inc. and the scores of other meat

and poultry processing facilities across the country play “an important role in the supply chain,”

and their “beef products fill the shelves of grocery stores across the United States.” (Compl. ¶¶ 42–

43.)

         68.      Plaintiff seeks to impose liability based on Defendants’ alleged failure to mitigate

the risk of COVID-19 transmission at a meat processing plant—precisely the conduct governed

by the Food Supply Chain Order. (Compare id. ¶ 7 (“the JBS defendants ignored federal guidance

and put plant workers in the crosshairs of a global pandemic”), and ¶ 36 (“meat processing plants

pose specific challenges regarding physical distancing of workers that JBS needed to assess and

accommodate before allowing work to continue”), and ¶ 154(a)-(pp), with 85 Fed. Reg. 26313,

26313 (ordering meat processors “continue operations consistent with the guidance for operations

jointly issued by the CDC and OSHA” in light of the “dramatic toll” taken by “necessary mitigation

measures”).)


2
         See Boyle, 487 U.S. at 505, 509 (finding a “uniquely federal interest” in contracts for military helicopters);
see also Scrogin v. Rolls-Royce Corp., No. 3:10-CV-442, 2010 WL 3547706, at *3 (D. Conn. Aug. 16, 2010) (denying
motion to remand under Grable where military helicopters contract implicated a “uniquely federal interest”);
McMahon v. Pres. Airways, Inc., 410 F. Supp. 2d 1189 (M.D. Fla 2006).
3
         See In re World Trade Ctr. Disaster Site Litig., 521 F.3d 169, 197 (2d Cir. 2008) (extending Boyle’s rationale
“to the disaster relief context due to the unique federal interest in coordinating federal disaster assistance and
streamlining the management of large-scale disaster recovery projects”).
4
         Illinois v. City of Milwaukee, 406 U.S. 91, 105 (1972) (pollution in interstate streams).

                                                          15
          Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 16 of 20




       69.     Thus, a state court’s application of any standard of conduct on a meat processing

facility contrary to that imposed by the federal government may compromise a unique federal

interest and frustrate the government’s capacity to impose a uniform rule. See U.S. Express Lines

Ltd. v. Higgins, 281 F.3d 383, 391 (3d Cir. 2002) (finding a “substantial question of federal law”

sufficient to support federal question jurisdiction where plaintiff’s claim required the court to

resolve “an apparent clash” between two distinct rules of decision—a federal rule of procedure

and an inconsistent federal appellate decision); cf. Rural Cmty. Workers All. v. Smithfield Foods,

Inc., No. 5:20-cv-06063, 2020 WL 2145350, at *8 (W.D. Mo. May 5, 2020) (recognizing that

referring a plaintiff’s tort claims against a meat processing plant to OSHA is necessary to “ensure

uniform national enforcement of the Joint [CDC and OSHA] Guidance”).

         ii.   The Federal Issues Are Actually Disputed.

       70.     In addition to identifying the “presence of a federal issue,” the proponent of federal

jurisdiction must also demonstrate “an actual disagreement about an interpretation of federal law

that is material to the claims at issue.” See Merrell Dow Pharm. v. Thompson, 478 U.S. 804, 813

(1986) (emphasis added); MHA LLC v. HealthFirst, Inc., 629 F. App’x 409, 414 (3d Cir. 2015);

Ali, 283 F. Supp. 3d at 353–54. Plaintiff’s claims include allegations that contradict federal policy

or regulations. Accordingly, they necessarily raise a disputed federal issue which warrants the

exercise of federal question jurisdiction. See McKay v. City & Cty. of San Francisco, No. 16-CV-

03561, 2016 WL 7425927, at *4 (N.D. Cal. Dec. 23, 2016); Bader Farms, Inc. v. Monsanto Co.,

2017 WL 633815, at *3 (E.D. Mo. Feb. 16, 2017).

       71.     Plaintiff’s claims are directly opposed to the federal government’s actions and

directives. For example, Plaintiff alleges Defendants were negligent for “failing to close the JBS

Souderton Plant.” (Compl. ¶¶ 154(f), (g), (q).) In contrast, the Food Supply Chain Order enjoins



                                                 16
          Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 17 of 20




meat processing facilities to remain open. 85 Fed. Reg. 26313, 26313 (“It is important that

processors of beef, pork, and poultry … in the food supply chain continue operating and fulfilling

orders to ensure a supply of protein for Americans.”); id. (ordering the Secretary of Agriculture to

“take all appropriate actions … to ensure that meat and poultry processors continue operations”).

       72.     In addition, Plaintiff’s Complaint invokes serial OSHA and CDC guidelines.

Plaintiff asserts that Defendants failed to follow the March 2020 guidelines (see Compl. ¶¶ 23–

26), but then seeks to impose liability based on an April 2020 guidance that contains different

instructions and was issued nearly a month after Enock Benjamin’s last day at the plant. (See, e.g.,

id. ¶ 154(t) (claim that Defendants were negligent for “[f]ailing to perform temperature checks on

workers”).) Plaintiff’s reliance on conflicting guidance separately supports the exercise of Grable

federal question jurisdiction because this Court will need to reconcile the applicable federal

standards. See Scott v. Lance Aviation, Inc., No. 8:09-CV-986, 2010 WL 11507789, at *3 (M.D.

Fla. Mar. 10, 2010) (denying remand because the court was required to determine what, if any,

federal regulations applied and what conduct they required, whether a predecessor set of

regulations controlled, “or how the provisions of the CARs and FARs can be reconciled with one

another as they relate to [Defendant’s] duty”).

        iii.   There Is a Substantial Federal Issue.

       73.     A federal issue is “substantial” if it “indicat[es] a serious federal interest in claiming

the advantages thought to be inherent in a federal forum.” Grable, 545 U.S. at 313. The Court

must assess whether the federal government has a “strong interest” in the federal issue at stake,

and whether allowing state courts to resolve the issue will “undermine ‘the development of a

uniform body of [federal] law.’” Grable, 569 U.S. at 260–61 (citation omitted).




                                                  17
             Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 18 of 20




        74.     The Food Supply Chain Order explicitly confirms a substantial federal interest in

creating a uniform standard of conduct for the meat processing industry during the national

emergency, in light of an emerging patchwork of contradictory state rules. See 85 Fed. Reg. 26313

(federal authority invoked because reductions in processing capacity and/or state actions that have

led to the closure of some facilities “may differ from or be inconsistent with interim guidance

recently issued”); see also Bd. of Comm’rs of Se. La. Flood Prot. Auth.-E. v. Tenn. Gas Pipeline

Co., 850 F.3d 714, 724 (5th Cir. 2017) (“the case affects ‘an entire industry’ rather than a few

parties”).

         iv.    This Court’s Determination Will Not Disturb the Balance of State and Federal
                Judicial Responsibilities.

        75.     Finally, courts must consider whether the exercise of federal question jurisdiction

under Grable would “materially affect, or threaten to affect, the normal currents of litigation,”

such that a “flood of cases” would result on the federal docket. See Grable, 545 U.S. at 319;

Goldman v. Citigroup Glob. Markets Inc., 834 F.3d 242, 258 (3d Cir. 2016). The narrowly

rendered directive in the Food Supply Chain Order, limited to just meat and poultry business

practices during the COVID-19 pandemic, allays concern about a “flood of cases” and weighs in

favor of jurisdiction. Accordingly, this Court’s determination of the substantial and disputed

federal issues at the heart of this case would not “disturb[] any congressionally approved balance

of federal and state judicial responsibilities.” Grable, 545 U.S. at 314.

                                     IV.     CONCLUSION

        76.     As demonstrated herein, removal of this dispute to this Court is proper because this

Court would have had original jurisdiction of this matter under 28 U.S.C. §§ 1331 and/or 1332.

Diversity jurisdiction exists because there is complete diversity of citizenship between Plaintiff

and the properly named defendants and the amount-in-controversy exceeds the sum or value of

                                                 18
          Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 19 of 20




$75,000.00, exclusive of interest and costs.     The Court should exclude from consideration

Plaintiff’s fraudulent joinder of Enock Benjamin’s employer, JBS Souderton, Inc., because the

PWCA bars Plaintiff’s claims as a matter of law and the PWCA deprives this Court of subject

matter jurisdiction over Plaintiff’s claims against JBS Souderton, Inc.

       77.     Additionally, federal question jurisdiction exists because the Complaint’s

allegations and controlling law demonstrate that Plaintiff’s claims arise under the Constitution,

laws, or treaties of the United States.

       78.     Finally, to the extent that the above bases for federal jurisdiction do not extend to

one or more of Plaintiff’s claims, this Court has supplemental jurisdiction over such claim or

claims pursuant to 28 U.S.C. § 1367.

       Dated: June 2, 2020

                                                     Respectfully submitted,

                                                     /s/ Molly E. Flynn
                                                     Molly E. Flynn (Pa. ID No. 205593)
                                                     Mark D. Taticchi (Pa. ID No. 323436)
                                                     Rebecca L. Trela (Pa. ID No. 313555)
                                                     FAEGRE DRINKER BIDDLE & REATH LLP
                                                     One Logan Square, Suite 2000
                                                     Philadelphia, PA 19103-6996
                                                     Telephone:      (215) 988-2700
                                                     Facsimile:      (215) 988-2757

                                                     Attorneys for Defendant
                                                     JBS USA Food Company




                                                19
          Case 2:20-cv-02594-JP Document 1 Filed 06/02/20 Page 20 of 20



                                 CERTIFICATE OF SERVICE

       I, Molly E. Flynn, hereby certify that on June 2, 2020, I caused a true and correct copy of

the foregoing Defendant JBS USA Food Company’s Notice of Removal to be served upon

counsel for Plaintiff via electronic case filing and electronic mail:

                                       Robert J. Mongeluzzi
                                        Steven G. Wigrizer
                                       Jeffrey P. Goodman
                                          Jason S. Weiss
                                Saltz Mongeluzzi & Bendesky P.C.
                                  1650 Market Street, 52nd Floor
                                      Philadelphia, PA 19103

                                       Attorneys for Plaintiff


                                                        /s/ Molly E. Flynn

                                                        Molly E. Flynn

                                                        Attorney for Defendant
                                                        JBS USA Food Company
